United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       November 16, 2005

                                                                  Charles R. Fulbruge III
                                No. 04-60718                              Clerk
                              Summary Calendar




MUKANDA REGMI; POOJA REGMI,

                                           Petitioners,

versus

ALBERTO R. GONZALES, U. S. ATTORNEY GENERAL,

                                           Respondent.



                          --------------------
                   Petition for Review of an Order of
                    the Board of Immigration Appeals
                             No. A75 337 042
                             No. A75 337 043
                          --------------------



Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

      Mukanda Regmi and his wife, Pooja, petition for review of an

order of the Board of Immigration Appeals (“BIA”) upholding the

denial of their applications for asylum.          Petitioners make several

assertions that they fail to support with any legal or factual

argument.    They assert that the inclusion of certain exhibits in

the record was fundamentally unfair and that the adverse credibil-


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60718
                                -2-

ity findings of the immigration judge (“IJ”) had no basis in law or

fact.   They also contend that the IJ made incorrect factual

findings.   Because this court requires arguments to be briefed to

be preserved and issues not adequately briefed are deemed aban-

doned, these assertions are deemed abandoned.     See Yohey v. Col-

lins, 985 F.2d 222, 224-25 (5th Cir. 1993); see also Soadjede v.

Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003) (per curiam) (stating

that issues not raised in alien’s petition for review of decision

by BIA are deemed abandoned).

     Petitioners make several arguments that they failed to make in

their appeal to the BIA.     They argue that Regmi suffered past

persecution based on his “pro western political opinion which ran

contrary to that held by the Hindu government of Nepal.”   They also

aver, for the first time, that they qualify for relief under the

Convention Against Torture (“CAT”).       Because they did not make

their arguments before the BIA, this court lacks jurisdiction to

consider them.   See Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir.

2004) (per curiam) (citing 8 U.S.C. § 1252(d)(1)).

     Petitioners challenge the summary-affirmance procedure em-

ployed by the BIA.   They argue that “affirmance without opinion”

violates due process because “relief from deportation is a sub-

stantial question and demands a full and complete review.” Because

this court has held that summary-affirmance procedures, such as

that used in the instant case, “do not deprive this court of a

basis for judicial review . . . and do not violate due process,”
                            No. 04-60718
                                 -3-

see Soadjede, 324 F.3d at 833, the petitioners’ argument is without

merit.

       Petitioners argue that the IJ erred in denying their applica-

tion for asylum.   They reason that they have demonstrated past per-

secution in the form of “abuse, attacks and threats,” and they con-

tend that they were “forced to flee” the country because of Regmi’s

conversion to Christianity.    They also argue that they lost their

home because of his conversion.

       The Attorney General has the discretion to grant asylum to a

person living outside his country who is unable or unwilling to

return “because of persecution or a well-founded fear of persecu-

tion on account of race, religion, nationality, membership in a

particular social group, or political opinion.”    Jukic v. INS, 40
F.3d 747, 749 (5th Cir. 1994) (internal quotation omitted).      To

show persecution, the alien must demonstrate that a reasonable per-

son in the same circumstances would fear persecution if deported.

Id. He must present specific, detailed facts showing a good reason

to fear that he will be singled out for persecution.     Faddoul v.

INS, 37 F.3d 185, 188 (5th Cir. 1994).

       Because the BIA affirmed the decision of the IJ without

opinion, we review the IJ’s decision to determine whether it is

supported by substantial evidence in the record.        See Efe v.

Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002); Faddoul, 37 F.3d at

188.    Under the substantial evidence test, this court may not re-

verse a factual determination unless the evidence compels it. Chun
                           No. 04-60718
                                -4-

v. INS, 40 F.3d 76, 78 (5th Cir. 1994) (per curiam).      The alien

must demonstrate that the evidence was so compelling that no rea-

sonable factfinder could conclude against it.    Id.

     “Persecution” is the “‘infliction of suffering or harm, under

government sanction, upon persons who differ in a way regarded

as offensive (e.g., race, religion, political opinion, etc.), in a

manner condemned by civilized governments.’”    Abdel-Masieh v. INS,

73 F.3d 579, 583 (5th Cir. 1996) (citation omitted).     “At a mini-

mum, there must be some particularized connection between the

feared persecution and the alien’s race, religion, nationality,

[membership in a particular social group, or political opinion].”

Faddoul, 37 F.3d at 188.    The alien must present “specific, de-

tailed facts showing a good reason to fear that he or she will be

singled out for persecution.”    Id.    “Neither discrimination nor

harassment ordinarily amounts to persecution . . . even if the con-

duct amounts to ‘morally reprehensible’ discrimination on the basis

of race or religion.”   Eduard v. Ashcroft, 379 F.3d 182, 188 (5th

Cir. 2004) (Christian petitioners taunted by Muslims).

     None of the evidence presented by Regmi compels a determina-

tion that he or his wife suffered past persecution or have a well-

founded fear of future persecution.    Neither the “abuse” inflicted

by Regmi’s family nor the isolated attack by his cousin rises to

the level of persecution required to establish eligibility for

asylum.   See, e.g., Abdel-Masieh, 73 F.3d at 584 (deciding that

alien twice detained and beaten for participation in large demon-
                            No. 04-60718
                                 -5-

strations did not establish past persecution); Ozdemir v. INS, 46
F.3d 6, 7 (5th Cir. 1994) (per curiam) (concluding that alien did

not suffer persecution when he was detained for three days and

beaten).

     Because petitioners have not met their burden of showing that

the denial of asylum was not supported by substantial evidence,

their petition is DENIED.   See Faddoul, 37 F.3d at 188.